
	

113 HR 5112 IH: To provide eligibility for veterans benefits for individuals who served in the United States merchant marine in the Southeast Asia theater of operations during the Vietnam Era.
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5112
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2014
			Mr. Bishop of Georgia introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To provide eligibility for veterans benefits for individuals who served in the United States
			 merchant marine in the Southeast Asia theater of operations during the
			 Vietnam Era.
	
	
		1.Veterans benefits for merchant mariners who served during the Vietnam Era in the Southeast Asia
			 theater of operations
			(a)Eligibility for veterans benefitsNotwithstanding any other provision of law, the service of an eligible individual described in
			 subsection (b)(1) shall be considered to be active duty in determining the
			 individual’s eligibility for veterans benefits under all laws administered
			 by the Secretary of Veterans Affairs.
			(b)Eligible individualIn this Act, the term eligible individual means an individual in the United States merchant marine who—
				(1)served as a crewmember of a vessel that was in oceangoing service during the Vietnam Era in the
			 Southeast Asia theater of operations; and
				(2)receives a certificate of honorable discharge under subsection (c).
				(c)Documentation of service
				(1)Certificate of honorable dischargeThe Secretary of Defense shall, upon application, issue a certificate of honorable discharge to an
			 individual in the United States merchant marine who served as a crewmember
			 of a vessel that was in oceangoing service during the Vietnam Era in the
			 Southeast Asia theater of operations who, as determined by the Secretary,
			 engaged in service of a nature and duration that warrants issuance of the
			 certificate.
				(2)Standards relating to serviceIn carrying out paragraph (1), the Secretary shall apply the same standards relating to the nature
			 and duration of service that apply to the issuance of honorable discharges
			 under section 401(a)(1)(B) of the GI Bill Improvement Act of 1977 (38
			 U.S.C. 106 note).
				(d)DefinitionsIn this Act, the following definitions apply:
				(1)Individual in the United States merchant marineThe term individual in the United States merchant marine means any citizen or resident alien of the United States serving as a civilian or civil service
			 member of the United States merchant marine.
				(2)Vietnam EraThe term Vietnam Era means—
					(A)the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of an individual
			 in the United States merchant marine who served in the Republic of Vietnam
			 during that period; and
					(B)the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.
					2.Retroactive applicabilitySection 1 shall apply to an individual eligible for veterans benefits under subsection (a) of such
			 section as if such section had been in effect as of the last date of the
			 individual’s service described in subsection (b)(1) of such section.
		
